Name: Council Directive 67/653/EEC of 24 October 1967 amending the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: food technology;  health;  natural and applied sciences;  foodstuff
 Date Published: 1967-10-30

 Avis juridique important|31967L0653Council Directive 67/653/EEC of 24 October 1967 amending the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption Official Journal 263 , 30/10/1967 P. 0004 - 0005 Finnish special edition: Chapter 13 Volume 1 P. 0101 Danish special edition: Series I Chapter 1967 P. 0262 Swedish special edition: Chapter 13 Volume 1 P. 0101 English special edition: Series I Chapter 1967 P. 0285 Greek special edition: Chapter 03 Volume 3 P. 0006 Spanish special edition: Chapter 13 Volume 1 P. 0149 Portuguese special edition Chapter 13 Volume 1 P. 0149 COUNCIL DIRECTIVE of 24 October 1967 amending the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorised for use in foodstuffs intended for human consumption (67/653/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas, under Article 2 (1) of the Council Directive of 23 October 1962 (3) on the approximation of the rules of the Member States concerning the colouring matters authorised for use in foodstuffs intended for human consumption, as amended by Article 1 (1) of the Council Directive of 25 October 1965, (4) Member States may until 31 December 1966 maintain the provisions of their existing national rules concerning the colouring matters listed in Annex II to that Directive. Whereas certain colouring matters listed in Annex II to the Directive of 23 October 1962, namely erythrosine and acid brilliant green BS, which are in general use in several Member States for colouring foodstuffs may, as shown by scientific research, be used without danger to human health ; whereas their use is necessary for economic reasons; Whereas, if the use of these colouring matters is to be authorised, specific criteria of purity which they must satisfy must be laid down; HAS ADOPTED THIS DIRECTIVE: Article 1The Council Directive of 23 October 1962 shall be amended as follows: (1) OJ N º 63, 3.4.1967, p. 966/67. (2) OJ N º 64, 5.4.1967, p. 1008/67. (3) OJ N º 115, 11.11.1962, p. 2645/62. (4) OJ N º 178, 26.10.1965, p. 2793/65. 1. The following shall be added to Section 1 of Annex I: - After E 126: >PIC FILE= "T0001704"> - After E 141: >PIC FILE= "T0001705"> In Annex II, Section I, the details concerning erythrosine and acid brilliant green BS (lissamine green) shall be deleted. 2. The following shall be added to Annex III: - After E 126: >PIC FILE= "T9000050"> - After E 141: >PIC FILE= "T9000051"> Article 2Member States shall not later than 1 January 1968, bring into force the measures necessary to comply with this Directive and shall forthwith inform the Commission thereof. Article 3This Directive is addressed to the Member States. Done at Brussels, 24 October 1967. For the Council The President K. SCHILLER